Citation Nr: 0406813	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  97-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1941 to 
May 1943, died in August 1996.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 1999, the appellant 
appeared and testified at the RO before C.W. Symanski who is 
the Veterans Law Judge rendering the final determination in 
this claim and was designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  The Board 
denied the claims in an August 2001 decision.

The appellant appealed the Board's August 2001 decision to 
the Court of Appeals for Veterans Claims (CAVC).  In April 
2001, the parties filed a Joint Motion for Remand and to Stay 
Proceedings requesting Board consideration of additional 
issues.  In April 2002, the CAVC granted the Joint Motion for 
Remand and to Stay Proceedings, vacated the Board's August 
2001 decision, and remanded the claim to the Board for 
further review.  In January 2003, the appellant's 
representative submitted a brief in support of the claims 
which included additional evidence to be considered.  In 
April 2003, the Board requested medical opinion based upon 
review of the claims folder.  Thereafter, the appellant was 
provided a copy of the medical opinion obtained and, in 
February 2002, submitted additional evidence to be considered 
in support of the claims.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1941 to 
May 1943, and was hospitalized for at least nine days for 
treatment of mixed type malarial fever (plasmodium vivax and 
falciparum) and trichophytosis of both feet.

2.  The veteran died on August [redacted] 1996 from an acute 
hemopericardium due to an ascending thoracic aortic 
dissection and hypertensive cardiovascular disease.

3.  During his lifetime, the veteran was not service 
connected for any disease or injury.

4.  The preponderance of the evidence demonstrates that the 
veteran's hypertension and atherosclerosis was not manifested 
in service, or to a compensable degree within one year from 
his separation from service, and that his death is not 
causally related to residuals of malaria or any other in-
service event.

5.  The veteran was not totally disabled by reason of service 
connected disability at any time prior to his death.


CONCLUSIONS OF LAW

1.  Neither hypertensive cardiovascular disease nor 
atherosclerosis was incurred in or aggravated by active 
service, nor may either disability be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

3.  The requirements for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2003).

4.  The requirements for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the claims on appeal.  Among other things, the VCAA 
provisions delineate VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  In a 
Brief for Appellant received in January 2003, the appellant's 
attorney explicitly waived any additional consideration of 
the VCAA provisions in this case as well as any additional 
development pursuant to the terms of the Joint Motion for 
Remand and Stay of Proceedings submitted in April 2001.  

The Board finds that any discussion of the VCAA provisions is 
unnecessary given the waiver by the appellant's attorney.  
See Janssen v. Principi, 15 Vet. App. 370, 374-75 (2001) (per 
curiam) (appellant represented by counsel may expressly waive 
consideration on appeal of VCAA duty to assist and notice 
rights).  With respect to the terms of the Joint Motion for 
Remand, the Board was directed to provide further assistance 
to the appellant with respect to her cause of death claim, 
and to reconsider the claim for DIC benefits under 
38 U.S.C.A. § 1318 pending the results of an expedited 
rulemaking procedure then being undertaken by VA.  In January 
2003, the appellant's attorney submitted additional medical 
opinion to be considered in this case.  At that time, the 
appellant's attorney waived "the RO's consideration of any 
new evidence, including new evidence that may be acquired by 
the Board."  Thereafter, the Board conducted additional 
development of this claim by obtaining opinion from a medical 
expert from the Veterans Health Administration.  See 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2003).  
The appellant and her representative were provided a copy of 
medical opinion obtained with a 60-day period within which to 
provide additional argument and/or evidence.  In February 
2004, the appellant's attorney provided additional medical 
opinion to be considered in this case.  On close review of 
the Brief of Appellant received in January 2003, the Board 
finds that the appellant's attorney has waived RO 
consideration of the evidence submitted by them in February 
2004.

On this record, the Board finds that there is sufficient 
evidence of record to make a decision on this claim, that the 
notice and duty to assist provisions of the VCAA have been 
waived, and that the terms of the April 2001 Joint Motion for 
Remand and Stay of Proceedings have been met.

II.  Factual summary

The veteran's widow contends that her husband's death is 
related to disease or injury incurred in or aggravated by 
active service.  Essentially, she asserts that residuals 
and/or complications stemming from the veteran's in-service 
treatment for malaria either caused or contributed 
substantially or materially to the causes of his death.  She 
also alleges that the veteran's hypertension and 
atherosclerosis, which have been identified as contributing 
to his death, were first manifested in service or within the 
one-year presumptive period.

Briefly summarized, the veteran served on active duty from 
September 1941 to May 1943.  The only available service 
medical record is a report of the veteran's hospitalization 
in April 1943.  This record indicates that the veteran was 
hospitalized for at least nine days (partly illegible) for 
treatment of mixed type malarial fever (plasmodium vivax and 
falciparum) and trichophytosis of both feet.  

The next available record consists of a discharge summary 
covering the veteran's admission to Jackson Memorial Hospital 
in February and March 1979.  His physical examination was 
significant for decreased breath sounds without wheezing, and 
suggestion of a Grade II/IV systolic ejection murmur that was 
best ausculted in the left sternal border.  An 
electrocardiogram (EKG) demonstrated normal sinus rhythm and 
heart rate of 90 per minute with no axis deviation.  His 
chest x-ray was significant for tortuosity of the descending 
and ascending aorta, but otherwise showed a heart within 
normal limits with no cardiopulmonary disease.  An upper 
gastrointestinal (GI) x-ray series showed changes indicative 
of active peptic disease superimposed upon previous peptic 
changes that had resulted in marked deformity of the duodenal 
bulb.  Additionally, there was some vascular calcification in 
the aorta and in the left upper quadrant of the abdomen (both 
within the splenic artery).  He was discharged with diagnoses 
of upper gastrointestinal bleeding and active duodenal ulcer 
disease.

In April 1979, the veteran was seen on an outpatient basis at 
Jackson Memorial Hospital for continued treatment of duodenal 
ulcer status post GI bleeding.  At that time, a blood 
pressure of 170/100 was recorded.  A February 1982 clinical 
record noted that the veteran was being treated for elevated 
blood pressure with Clonidine.  In October 1987, the veteran 
was seen at International Medical Centers for complaint of 
flu-like symptoms such as shortness of breath and spitting up 
yellowish phlegm.  He reported a history of chronic 
obstructive pulmonary disorder (COPD).   He had a blood 
pressure reading of 150/95.  His symptoms were treated with 
Erythromycin and Thora-Dur.  The record next contained the 
results of laboratory testing conducted in May 1989, July 
1989 and August 1990.  Also included in the record is a 
prescription bottle showing that the veteran had been 
prescribed 30 tablets of quinine sulfate, 260 m.g., in 
February 1992.  He had one refill remaining.

By letter dated January 1993, Holly Pomeranz, D.O., reported 
that the veteran was suffering from endstage emphysema which 
had taken a turn for the worse, and required constant care.  
The record next contains results of laboratory testing 
conducted in February 1993.  A private nurse's assessment, 
dated December 1994, recorded veteran's medical history of 
malaria 40 years previous, mastoid surgery in 1920 and 
emphysema.  He was having symptoms of fatigue, shortness of 
breath (SOB) and 4+ pitting edema of both feet.  He also 
reported an 80-pound weight loss since 1987.  It was 
determined that he required assistance with his activities of 
daily living (ADL's) due to COPD and bladder infections.  

In July 1995, the veteran was seen at Mount Sinai Medical 
Center for emphysema.  At that time, he denied a history of 
smoking cigarettes or occupational exposure to lead paints.  
The physical findings were negative for elevated blood 
pressure, diabetes mellitus (DM), myocardial infarction (MI), 
and angina.  An EKG demonstrated normal sinus rhythm, non-
specific ST and T wave abnormality, and poor R-wave 
progression.  A pulmonary stress test screening was halted 
secondary to fatigue.  His pulmonary function test (PFT), 
which noted him to be a non-smoker, was significant for 
hyperinflation, severe airflow limitation, decreased 
diffusing capacity, and expiratory airflow limitation.   In 
November 1995, a PFT resulted in an impression of mild 
hypoxemia with metabolic alkalemia.  

In February 1996, an EKG conducted at Mt. Sinai Medical 
Center was significant for possible ectopic atrial 
tachycardia with frequent premature supraventricular 
complexes, indeterminate axis and an age undetermined 
anterior infarct.  By letter dated July 1996, Ricardo H. 
Blondet, M.D., reported that the veteran had extremely poor 
exercise tolerance and became fatigued with minimal exertion 
due to severe emphysema.  He was essentially wheelchair bound 
and required family assistance with his ADL's.  The record 
next contained the results of laboratory testing conducted on 
August 5, 1996.  The veteran died on August [redacted], 1996.

The veteran's death certificate shows that he died at the age 
of 82 from acute hemopericardium due to an ascending thoracic 
aortic dissection and hypertensive cardiovascular disease.  
An autopsy was performed and its findings were utilized to 
complete the cause of death, which are more fully discussed 
below.

The autopsy report of August 1996 was significant for 
findings of hemopericardium with dissection of the aortic 
root; old pulmonary emboli of the right middle lobe and right 
lower lobe; coronary artery aneurysm of the left anterior 
descending branch; atherosclerosis of the aorta, moderate, of 
the coronary vessels, mild, and of the cerebral arteries, 
mild; fibroadenomatous prostatic hyperplasia; emphysema; and 
anthracosis.  The cause of death was identified as acute 
hemopericardium due to ascending thoracic aortic dissection 
and hypertensive cardiovascular disease.  The toxicology 
report, received in September 1996, showed no volatiles in 
the blood nor drugs in the urine.  The microscopic 
examination, received in October 1996, showed acute medial 
dissection and mild atherosclerosis without inflammation of 
the aorta; congestion and anthracosis of the lungs; 
congestion, arteriolar nephrosclerosis, focal chronic 
inflammatory cells infiltration, and tubular autolysis of the 
kidneys; mild yellow atrophy without steatosis or hepatitis 
of the liver; organizing pulmonary thromboembolus, congestion 
and anthracosis of the lungs; interstitial edema without 
acute ischemic changes or inflammation of the heart; and 
thrombosed atherosclerotic aneurysm of the left coronary 
artery. 

Service connection was in not effect for any disability at 
the time of the veteran's death.

During a personal hearing in May 1999, the veteran's widow 
testified to meeting the veteran in 1976.  She believed that 
the veteran had taken Quinine as treatment for malaria in the 
50's and 60's and, possibly, the 70's.  She could not, 
however, recall him being diagnosed with malaria by a doctor.  
In her conversation with various doctors, she had discovered 
that malaria could lead to complications that her husband had 
suffered during his lifetime, such as emphysema and kidney 
disorder.  It was her belief that residuals of malaria had 
been a substantial cause in the death of her husband.  At the 
hearing, a friend of the veteran recalled an incident in 
April 1989 where he had an attack of shaking and chills which 
were similar to someone he had witnessed suffering from 
malaria.  

The veteran's wife has submitted numerous scientific and 
medical articles concerning potential complications and 
residuals of malaria, to include hemolysis, anemia, cerebral 
capillary and venous occlusion, hepatosplenomegaly, renal 
dysfunction, pulmonary edema, circulatory collapse, cardiac 
and gastrointestinal lesions, immunosuppression, clogged 
arteries, persistent ill health with recurrent attacks of 
fever, malaise, headaches, fatigue, sweating, pigment 
production that could be mistaken for anthracosis, free 
radicals and antioxidants that were also implicated in 
atherosclerosis, hypertension, and tumor necrosis factor that 
affected other cellular immune products to activate and cause 
pathogens in many directions.

By letter dated November 2002, William E. Jones, M.D., who is 
Board Certified in Internal Medicine, provided the following 
opinion in this case:

I have thoroughly reviewed service and post-
service records of [the veteran], who served on 
active duty from September 1941 to May 1943.  
The Veteran died in August of 1996 as a result 
of complications directly related to an 
ascending aortic dissection.  This is a 
condition where the major artery that takes 
oxygen-rich blood out of the heart to the rest 
of the body (the aorta) is torn as it exists 
the heart.  The ripping of the wall of the 
aorta causes massive bleeding which collects 
around the heart preventing it from pumping and 
death soon follows.

Aortic dissections are often the result of 
long-standing high blood pressure as well as 
artherosclerosis (damage to the lining of blood 
vessels with the laying down of fatty deposits 
compromising blood flow and integrity of the 
wall).  The files document a history of high 
blood pressure (hypertension) and the autopsy 
report showed artherosclerosis of the aorta and 
other vessels.  In my opinion, it is as likely 
as not that the veteran's hypertension and 
atherosclerosis began while on active duty.  
These conditions ultimately lead to his death.

In April 2003, the Board conducted additional development of 
this claim by obtaining opinion from a medical expert from 
the Veterans Health Administration.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(a) (2003).  In May 2003, 
Arthur E. Sauvigne, M.D., who is the Chief of Staff and 
Associate Professor of Medicine at Dartmouth Medical School, 
provided the following opinion based upon review of the 
claims folder:

	I have carefully reviewed the entire packet 
you sent me.  There were numerous articles, 
Internet downloads and medical references 
describing mostly acute and, to a lesser extent, 
chronic sequelae of malaria.  There was very 
little direct medical documentation available 
for this veteran.  I do not have the gross or 
microscopic autopsy report or any military 
health records at my disposal.  The earliest 
documentation dates to March 1979 at the Jackson 
Memorial hospital in Florida.  I accept the fact 
he suffered from acute mixed malaria in 1943.  
(p. falciparum and vivax)

	The preponderance of medical evidence 
discussing known and hypothetical mechanisms of 
malaria injury to various organs relate to acute 
damage.  These injuries and their immediate 
sequelae would have detected in 1943.  It is 
more likely than not these acute injuries 
(pulmonary insult, adult respiratory distress 
syndrome, acute renal failure, heart failure, 
multi-organ failure, disseminated intravascular 
coagulation, etc) would have resulted in actions 
other than return to duty.

	I will address your questions:

(1) Is it at least as likely as not that 
hypertension and/or atherosclerosis had its 
onset in service?

Jackson Memorial Medical records from 
1979 document hypertension at 170/100.  
These same records document a 
tortuous, uncoiled and calcified aorta 
and also document that renal function 
and urine sediment were normal.  
Despite hypertension there was no 
concurrent measurable renal impairment 
or chest x-ray evidence of heart 
enlargement.  Blood pressure was noted 
as both normal and elevated on several 
occasions between 1979 and 1996.  
Blood pressure elevations are commonly 
associated with other acute illness 
such as pneumonia, pain of any kind, 
respiratory difficulties.  There are 
no good non-acute illness associated 
blood pressure determinations.  I will 
accept that this veteran had sustained 
hypertension.

	The "tortuous" (uncoiled) aorta 
of 1979 Jackson Memorial chest [x]-ray 
suggests that hypertension predates 
1979.  Calcification in the aorta 
suggests atherosclerosis was 
established in 1979; both of these 
conditions requires years of untreated 
or inadequately treated hypertension.  
Against a prolonged prior period of 
hypertension is the fact this 
veteran's cardiogram did not display 
evidence of left ventricular 
hypertrophy or strain.  These latter 
changes reflect cardiac electrical 
changes commonly seen with sustained 
high blood pressure.  While it is 
possible hypertension may have been 
present during the veteran's service 
period, it is impossible to state that 
it is more likely than not sustained 
hypertension developed during the 
service.  It is my belief that to 
state hypertension or atherosclerosis 
began in the service is pure 
speculation.  In 1979 this patient was 
64 years old; his hypertension more 
likely started in his 40s or 50s.  
This scenario provides more than ample 
time for the aortic chest X-ray 
changes and calcification to occur.  
It is more likely than not his 
hypertension started in middle age; 
furthermore, there is documented 
evidence of normal renal function and 
urine analysis.  This strongly argues 
against any enduring malarial cause to 
service associated malarial 
hypertension.

(2) Is it at least as likely as not residuals of 
mixed malaria in 1943 were manifested by this 
veteran?

	It is highly unlikely that any 
long-term damage from malaria was 
present.  The major causal link 
between malaria in 1943 and 
hypertensive cardiovascular disease, 
including thoracic aortic dissection, 
would be the mechanism malaria 
associated chronic glomerulonephritis.  
The diagnosis of chronic 
glomerulonephritis requires abnormal 
urine, commonly heavy protein loss in 
the urine (nephritic syndrome) and/or 
measurably impaired renal function.  
The documented normal urine in 1979 
and 1996 and his persistently normal 
BUN and creatinine strongly preclude 
any residual or persistent malarial 
damage to his kidneys.  The documented 
lack of chronic renal disease strongly 
against a malaria - hypertension 
linkage.  Unless there is other 
documentation of hypertension 
available, I fail to comprehend the 
logic in arguing it would be more 
likely than not his hypertension dates 
to his military service.

	His chest X-rays, Pulmonary 
Function Test do support the 
commonplace and routine diagnosis of 
advanced emphysema.  However, there is 
no cited evidence of immune mediated 
interstitial lung disease that may 
include malaria among possible causes.  
Furthermore, the alleged self-
treatment for persistent malaria 
symptoms with quinine is not 
supportable.  The enclosed 
prescription of quinine sulfate is a 
generic substitute for Quinamm 
(Quinine and aminophylline).  The 
dosing at bedtime has been common 
practice for the symptomatic relief of 
nocturnal leg/foot cramps.

	I see no evidence of malarial 
residuals.

(3) Is it at least as likely as not that 
malarial complications contributed materially to 
the death?

	I cannot find evidence of any sequelae from 
malaria.  Despite the far-advanced emphysema and 
his high blood pressure with an uncoiled aorta 
in 1979, he had no ante-mortem congestive heart 
failure, stroke, mini stroke or documented 
peripheral vascular disease.  In fact, he lived 
quite a long life compared to his birth year 
cohorts.  His autopsy is cited to reveal cystic 
medial necrosis of the aorta with dissection of 
the intimal layers.  This is a high-pressure jet 
stream of blood that enters between the layers 
of the aortic wall and erodes backwards past the 
aortic valve and hemorrhages into the 
pericardial sac that surrounds the heart.  The 
sudden filling of the cardiac sac compresses the 
heart and prevents subsequent heart chamber 
filling by low-pressure venous blood.  There is 
prompt loss of cardiac output and rapid death; 
this situation is known as cardiac tamponade.  
This scenario is described in the referenced 
notes and I accept this as the cause of death.  
Aortic dissection in this manner is classified a 
type A Aortic dissection.  The Type A dissection 
is usually accompanied by the histological 
diagnosis of cystic medial necrosis of the aorta 
as is referenced for this veteran.  Sometimes 
aortic valve damage hastens Type A dissection.  
Interestingly Type A dissections are not caused 
by hypertension but hypertension may worsen 
their progression.  Type B aortic dissections 
occur further downstream in the arch and 
descending limb of the thoracic aorta; Type B 
dissections are strongly associated with 
hypertension.  Cystic medial necrosis is a 
predisposing factor of Type A dissections and 
not uncommonly represents the unsuspected 
presence of heredo-familial (genetic) disorders.  
Cystic medial necrosis is seen in inherited 
syndromes such as Ehler-Danlos' or Marfan's 
syndrome.  Many times there is no definable 
familial association for the cystic medial 
necrosis.

	I do not believe there is any evidence to 
suggest malaria in 1943 materially or 
substantially contributed to the veteran's death 
from aortic dissection and cardiac tamponade.  I 
believe that it is speculative to conclude at 
least as likely as not that hypertension and the 
proposed half-century progression of 
hypertensive aortic damage began in the service.

(emphasis original).

In January 2004, Dr. Jones provided additional opinion in 
this case as follows:

I have read the response and opinions by Dr. 
Arthur E. Sauvigne on behalf of the case 
involving [the veteran].  I am in full 
agreement with the commentary and discussion 
involving questions 2 and 3 which deal with 
the long term effects of malaria in a case 
such as this.  However, I am in disagreement 
with the answers provided by Dr. Sauvigne to 
the first question as to the possibility of 
atherosclerosis and hypertension having 
started when the veteran was actively serving.

The veteran served from September 1941 to May 
1943 he died 56 later due to a dissection of 
the aorta.  There has been a proven 
association of this type of vascular injury 
with uncontrolled hypertension and 
atherosclerosis.  Furthermore the doctor 
admits in his letter that the calcification 
and uncoiling of the aorta "requires years of 
untreated or inadequately treated 
hypertension."  The doctor argues the veteran 
probably began having atherosclerosis and 
hypertension in his 40s or 50s when he was no 
longer serving, and later documentation of 
these conditions came about in 1979 when the 
veteran was 64 years old.  It is the belief of 
Dr. Sauvigne that to state that hypertension 
and atherosclerosis began when the patient was 
in the service at the age of 28 is 
speculative.

It is my opinion that it is as likely as not 
that the veteran began having these medical 
conditions while in the service.  Hypertension 
is a condition that can start in the 20s and 
continue for a lifetime.  Additionally, 
atherosclerosis can start early in life as 
well especially if it is linked to a genetic 
form of hypercholesterolemia which the veteran 
may have had.

III.  Applicable law

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2003).  See 38 U.S.C.A. § 1110 (West 2002).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at that time.  38 C.F.R. § 3.303(b) (2003).

Certain chronic diseases, such as hypertension and 
arteriosclerosis, which manifest to a degree of 10 percent or 
more within one year from separation from active service may 
be service connected even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2003).  The 
factual basis may be established by medical evidence, 
competent lay evidence or both.  38 C.F.R. § 3.307(b) (2003).  
Medical evidence should set forth the physical findings and 
symptomatology elicited by examination within the applicable 
period.  Id.  Lay evidence should describe the material and 
relevant facts as to the veteran's disability observed within 
such period, not merely conclusions based upon opinion.  Id.  
VA regulation also delineates the following prohibition of 
certain presumptions:

No presumptions may be invoked on the basis of 
advancement of the disease when first 
definitively diagnosed for the purpose of 
showing its existence to a degree of 10 
percent within the applicable period.  This 
will not be interpreted as requiring that the 
disease be diagnosed in the presumptive 
period, but only that there be then shown by 
acceptable medical or lay evidence 
characteristic manifestations of the disease 
to the required degree, followed without 
unreasonable time lapse by definite diagnosis.  
Symptomatology shown in the prescribed period 
may have no particular significance when first 
observed, but in the light of subsequent 
developments it may gain considerable 
significance.  Cases in which a chronic 
condition is shown to exist within a short 
time following the applicable presumptive 
period, but without evidence of manifestations 
of within the period, should be developed to 
determine whether there was symptomatology 
which in retrospect may be identified and 
evaluated as manifestations of the chronic 
disease to the required 10-percent degree.  
The consideration of service incurrence 
provided for the chronic diseases will not be 
interpreted to permit any presumption as to 
aggravation of a preservice disease of injury 
after discharge.

38 C.F.R. § 3.307(c) (2003).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims for compensation benefits, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2003).

IV.  Service connection for cause of death

The record establishes that the veteran died on August [redacted], 
1996 at the age of 82.  His death certificate identifies the 
cause of death as acute hemopericardium due to an ascending 
thoracic aortic dissection and hypertensive cardiovascular 
disease.  The autopsy report and expert medical opinions from 
Drs. Jones and Sauvigne concur in this diagnosis.  Therefore, 
the preponderance of the evidence demonstrates that the 
veteran died on August [redacted], 1996 from an acute hemopericardium 
due to an ascending thoracic aortic dissection and 
hypertensive cardiovascular disease.  At the time of his 
death, the veteran had not been service connected for any 
disease or disability.

The appellant raises two theories in her claim for service 
connection for the cause of the veteran's death.  First, she 
argues that the veteran's death was due to, or aggravated by, 
residual disability stemming from his in-service treatment 
for malaria.  The available evidence of record indeed 
documents that the veteran was hospitalized for at least nine 
days for treatment of mixed type malarial fever (plasmodium 
vivax and falciparum).  She asserts that, according to her 
conversations with various doctors, that the veteran's 
emphysema and kidney disorders could be residual disability 
stemming from his malarial infection.  In support of her 
claim, she has submitted numerous scientific and medical 
articles concerning potential complications and residuals of 
malaria, to include hemolysis, anemia, cerebral capillary and 
venous occlusion, hepatosplenomegaly, renal dysfunction, 
pulmonary edema, circulatory collapse, cardiac and 
gastrointestinal lesions, immunosuppression, clogged 
arteries, and persistent ill health with recurrent attacks of 
fever, malaise, headaches and fatigue.

The post-service medical evidence does not suggest that the 
veteran had been treated for malaria and\or its residuals.  
The medical opinions from Drs. Jones and Sauvigne, which are 
based upon review of the claims folder, hold that the veteran 
did not manifest any chronic malarial residuals following his 
separation from service.  There is no competent medical 
opinion to the contrary.  The scientific and medical articles 
of record are only relevant to the extent that it speaks to 
the possibility that malarial infections could result in 
complications such as pulmonary, kidney and cardiac 
dysfunction.  See 38 C.F.R. § 3.159(a)(1) (2003).  However, 
such evidence does not speak to the particular facts of this 
case and is irrelevant to the claim at hand.  Cf. Hensley v. 
West, 212 F 3d. 1255, 1265 (Fed. Cir. 2000) (a nexus may be 
established by treatise information where it does not require 
the services of medical personnel to show how the treatise 
applies to the case).  

The appellant's personal opinion that the veteran manifested 
chronic residuals from malaria holds no probative value in 
this case.  See Savage v. Gober, 10 Vet. App. 488 (1997) (a 
lay person is not competent to relate current disease or 
disability to residuals of malaria).  Similarly, the lay 
witness description that the veteran manifested malarial type 
symptoms in 1989, while holding some probative value, does 
not establish the post-service manifestation of malaria.  Id.  
The prescription bottle of quinine sulfate for the veteran 
dated in 1992 does not give any indication that the veteran 
was being treated for malaria or any complication/residual 
thereof.  Rather, as noted by Dr. Sauvigne, quinine sulfate 
is a generic substitute for Quinamm (Quinine and 
aminophylline), and the bedtime dosing was suggestive for 
symptomatic relief of nocturnal leg/foot cramps.  The 
appellant's lay account of physician statements that the 
veteran's emphysema and kidney disorder could be residual 
disability stemming from his malaria infection is "simply 
too attenuated and inherently unreliable to hold any 
probative value."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Therefore, the Board finds that the preponderance of 
the evidence demonstrates that the veteran did not manifest 
any residual disability stemming from his in-service 
treatment for malaria.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001) (the claimant must prove 
the existence of a current disability in order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131)

The next theory of service connected death involves a claim 
that the veteran first manifested hypertension and 
atherosclerosis in service, and that such disability has been 
identified as a cause of his death.  At the outset, the Board 
observes that there is no dispute that the record is 
completely devoid of medical or lay evidence that the veteran 
was diagnosed with hypertension and/or atherosclerosis, or 
manifested symptoms thereof, in service or within the one-
year presumptive period following his discharge from service.  
In fact, there is no medical documentation of any kind until 
approximately 36 years following the veteran's discharge from 
service.  The only available lay evidence consists of the 
appellant's observations of the veteran when she met him 33 
years after his discharge from service.  In such a situation, 
VA regulations would counsel against a finding of service 
connection due to the absence of a sufficient factual basis 
for diagnosis or opinion.  See 38 C.F.R. §§ 3.303(b); 
3.307(b) & (c) (2003).

Nonetheless, the record does contain opinion from Drs. Jones 
and Sauvigne that the veteran's hypertension and 
atherosclerosis must have developed "years" before the 
disease processes were first documented in 1979.  Both 
opinions are based upon review of the claims folder and 
accepted medical principles.  Dr. Sauvigne opines that the 
disease processes first began while the veteran was in his 
40s or 50s which would be between 20 to 30 years following 
the veteran's discharge from service.  This opinion is based 
upon an assessment that the laboratory findings in 1979, 
which were negative for heart enlargement, renal impairment 
or left ventricular hypertrophy, mitigated against a finding 
that hypertension began earlier than the veteran's middle 
age, and that the assessment built in "more than ample 
time" for the aortic changes and calcification observed in 
1979 to develop.  Dr. Sauvigne further opines that it would 
be speculative to conclude that the veteran's hypertension 
and atherosclerosis began in service, and that it is not at 
least as likely as not such diseases began in service.

On the other hand, Dr. Jones opines that the veteran's 
hypertension and atherosclerosis began in service.  This is 
based upon the principle that uncontrolled hypertension must 
have been longstanding to result in the medical findings 
demonstrated during the veteran's hospitalization in 1979.  
Dr. Jones, however, does not point to any medical or lay 
evidence prior to 1979 to support this conclusion as there is 
none.  Rather, Dr. Jones supports his opinion on the 
assertions that hypertension is a condition that "can start 
in the 20s" and that atherosclerosis "can start" early in 
life, especially if linked to a form of hypercholesterolemia 
"which the veteran might have had."  

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran's hypertension 
and atherosclerosis did not manifest itself in service or to 
a compensable degree within one year from his separation from 
service.  In so holding, the Board notes that the lack of 
medical or lay evidence of any symptoms of such diseases for 
more than 30 years following the veteran's discharge from 
service provides an insufficient factual background to render 
an informed opinion of service connected origin in this case.  
38 C.F.R. §§ 3.303(b); 3.307(b) & (c) (2003).  Dr. Sauvigne's 
opinion recognizes the "pure speculation" in finding a 
service connected origin for hypertension and atherosclerosis 
on the facts presented, and has provided medical opinion as 
to a later onset of disease supported by reference to the 
extent and absence of clinical findings in 1979.  The Board 
assigns the greatest probative weight to the known facts of 
the case and the opinion offered by Dr. Sauvigne.

The Board has given consideration of the opinions forwarded 
by Dr. Jones in this case, but finds that his opinions are 
not persuasive and hold little probative value.  Dr. Jones 
finds that, with application of the benefit of the doubt 
standard, it can be stated that the veteran's hypertension 
and atherosclerosis were first manifested in service.  
However, there is no factual evidence of record to support 
this conclusion other than medical and lay evidence of the 
veteran's clinical picture more than 30 years following his 
discharge from service.  In the absence of such evidence, Dr. 
Jones resorts to accepted medical principles and premises his 
opinion on presumed medical facts which he describes in terms 
of "can" and "might" which, in and of itself, states 
probability in speculative terms.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992) (doctor's letter stating 
probability in terms of "may or may not" was speculative).  
As such, the Board finds that the opinion by Dr. Jones lacks 
an adequate factual foundation, and that the opinion by Dr. 
Sauvigne holds greater persuasive and probative weight.  The 
Board cannot assign any probative weight to the appellant's 
personal theory of the veteran's cause of death.  Barfield v. 
Brown, 5 Vet. App. 8 (1993) (a lay person is not competent to 
opine as to medical cause of death).

In conclusion, the Board finds that the veteran served on 
active duty from September 1941 to May 1943, and was 
hospitalized for at least nine days for treatment of mixed 
type malarial fever (plasmodium vivax and falciparum) and 
trichophytosis of both feet.  He died on August [redacted], 1996 from 
an acute hemopericardium due to an ascending thoracic aortic 
dissection and hypertensive cardiovascular disease.  During 
his lifetime, he was not service connected for any disease or 
injury.  The preponderance of the evidence demonstrates that 
his hypertension and atherosclerosis was not manifested in 
service, or to a compensable degree within one year from his 
separation from service, and that his death is not causally 
related to residuals of malaria or any other in-service 
event.  The benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).  See Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of the evidence is against 
a claim).  The claim for service connection for the cause of 
the veteran's death, therefore, is denied.

V.  DIC under 38 U.S.C.A. § 1318

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met:

(1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death;
(2) the disability was continuously rated totally 
disabling for a period of not less than five years from 
the date of such veteran's discharge or other release from 
active duty; or
(3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
less than one year immediately preceding death.

38 U.S.C.A. § 1318 (West 2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the time 
of death, the veteran had service-connected 
disability rated totally disabling by VA but 
was not receiving compensation because:

(1) VA was paying the compensation to the 
veteran's dependents;
(2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an 
indebtedness of the veteran;
(3) The veteran had applied for compensation 
but had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision concerning 
the issue of service connection, disability 
evaluation, or effective date;
(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation;
(5) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2);
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued 
payments based on a total service-connected 
disability rating; or
(7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits 
were payable under 38 U.S.C. § 5309.

The Board notes that the "entitled to receive" language of 
38 C.F.R. § 3.22 was revised during the pendency of appeal 
pursuant to expedited rulemaking directed by the United 
States Court of Appeals for the Federal Circuit.  See 
National Organization of Veterans Advocates (NOVA I) v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (2001).  This 
regulation has been reviewed by the Court of Appeals for the 
Federal Circuit, see NOVA v. Secretary of Veterans Affairs, 
314 F.3d 1373 (2003) (NOVA II), and deemed valid with the 
exception of claims involving reopening of previous final VA 
decisions which is not implicated in this case.  The Court of 
Appeals for the Federal Circuit directed VA to process all 
DIC claims, including "hypothetical entitlement" claims, 
except for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 
where a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  The "hypothetical" entitlement claim, 
identified in Timberlake v. Gober, 14 Vet. App. 122 (2000) 
due to a conflict of regulatory language with the former 
version of 38 C.F.R. § 3.22, no longer applies.

In this case, the veteran was not service connected for any 
disease or disability during his lifetime.  As held above, 
the evidence of record preponderates against a finding that 
the veteran manifested residuals from his treatment for 
malaria in service.  The evidence of record also 
preponderates against a finding that hypertension and/or 
atherosclerosis, or any other disease process, are subject to 
service connection on a direct or presumptive basis.  
Accordingly, the Board must find that the veteran was not 
totally disabled by reason of service connected disability at 
any time prior to his death.  The appellant has not met the 
threshold requirement for entitlement to DIC under 38 
U.S.C.A. § 1318, and the claim must be denied for lack of 
legal merit.

VI.  Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the surviving spouse of a veteran 
will have basic eligibility if the veteran was discharged 
from service under conditions other than dishonorable; and a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or he died as a result of 
a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807(a) (2003).  The 
veteran had honorable service.  As discussed above, there is 
no competent evidence that the veteran died as the result of 
a service-connected disability, and the veteran was not 
entitled to service connection for any disease or injury.  
This case does not meet any of the requisites for the payment 
of benefits under United States Code, Title 38, Chapter 35, 
and the claim is denied for lack of legal merit.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.





	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



